347 F.2d 823
Iordanis ANASTASIADIS, Appellant,v.S.S. LITTLE JOHN, Appellee.
No. 22249.
United States Court of Appeals Fifth Circuit.
July 6, 1965.

Appeal from the United States District Court for the Southern District of Texas; James L. Noel, Jr., Judge.


1
Sidney Ravkind, Houston, Tex., for appellant.


2
William C. Bullard, Houston, Tex., for appellee.


3
For original opinion, see 5 Cir., 346 F.2d 281.


4
Before WISDOM and GEWIN, Circuit Judges, and HANNAY, District Judge.

PER CURIAM:

5
The appellant, in his petition for rehearing, presents additional facts which were not before the trial court and were not included in the record on appeal.  The matters he presents relate largely to changed circumstances since the case was decided by the district court.  Without prejudice to his pursuit of any appropriate remedies which may be available in the district court, the petition for rehearing is


6
Denied.